UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7098


EDWARD L. WIGGINS,

                    Plaintiff - Appellant,

             v.

CORRECTIONAL OFFICER JOHNSON,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00840-HEH-RCY)


Submitted: March 14, 2019                                         Decided: March 18, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Edward L. Wiggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward L. Wiggins appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint for failure to state a claim. We have reviewed the record and

find no reversible error. Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court. Wiggins v. Johnson, No.

3:17-cv-00840-HEH-RCY (E.D. Va. Aug. 20, 2018). We further deny Wiggins’ motion

for an evidentiary hearing. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2